IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-10862
                         Conference Calendar
                          __________________


CLIFTON ROGER JOHNSON,

                                      Plaintiff-Appellant,

versus


JIM BOWLES; DALLAS COUNTY JAIL;
P.I.A. PAROLE BOARD,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-1210-K
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Clifton Roger Johnson appeals the dismissal of his 42 U.S.C.

§ 1983 suit pursuant to 28 U.S.C. § 1915(d).   Johnson contends

that as a state prisoner confined to a county jail he is treated

differently and less favorably from inmates confined to a state

facility.   We have reviewed the record and Johnson's brief, and

we perceive no abuse of discretion by the district court.     We

AFFIRM the district court's dismissal for essentially the same




    Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 95-10862
                               -2-

reasons adopted by the district court.   Johnson v. Bowles, No.

3:95-CV-1210-K (N.D. Tex. Aug. 22, 1995).

     AFFIRMED.